Case 3:18-cv-14563-BRM-TJB Document 46 Filed 02/03/21 Page 1 of 2 PageID: 670




Daniel J. Kluska, Esq.
WILENTZ, GOLDMAN & SPITZER P.A.
90 Woodbridge Center Drive
Post Office Box 10
Woodbridge, New Jersey 07095
732.636.8000
Attorneys for Plaintiff New Jersey
Coalition Of Automobile Retailers, Inc.

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

-----------------------------------------------X
NEW JERSEY COALITION OF                       :
AUTOMOTIVE RETAILERS,                         :     Civil Action No. 3:18-cv-14563
INC., a non-profit New Jersey                 :              (BRM)(TJB)
Corporation,                                  :
                                              :
               Plaintiff,                     :     NOTICE OF MOTION FOR
                                              :      SUMMARY JUDGMENT
v.                                            :
                                              :      Motion Day: March 1, 2021
MAZDA MOTOR OF AMERICA, :
INC.,                                         :    ORAL ARGUMENT REQUESTED
                                              :
               Defendant.                     :
-----------------------------------------------X

        PLEASE TAKE NOTICE that on March 1, 2021, the undersigned

attorneys for Plaintiff New Jersey Coalition of Automotive Retailers, Inc. (“NJ

CAR”) shall move before the Honorable Brian R. Martinotti, U.S.D.J., at the

United States District Court for the District of New Jersey, Clarkson S. Fisher

Building & United States Courthouse, 402 East State Street, Trenton, New Jersey

08608, for an Order granting NJ CAR’s motion for summary judgment.



#11985323.1
Case 3:18-cv-14563-BRM-TJB Document 46 Filed 02/03/21 Page 2 of 2 PageID: 671




        PLEASE TAKE FURTHER NOTICE that, in support of its motion, NJ

CAR shall rely upon the enclosed Brief and Statement of Undisputed Material

Facts, which are being filed and served herewith.

        PLEASE TAKE FURTHER NOTICE that the undersigned hereby

requests oral argument if written opposition to NJ CAR’s motion is timely filed

and served, and that a proposed form of Order is submitted herewith.

                                      WILENTZ, GOLDMAN & SPITZER, P.A.
                                      Attorneys for Plaintiff, New Jersey Coalition
                                      of Automobile Retailers, Inc.

                                      By:    /s/ Daniel J. Kluska
                                                 DANIEL J. KLUSKA
Dated: February 3, 2021




                                         2
#11985323.1
